Citation Nr: 1516470	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable disability evaluation for residuals of bladder cancer, beginning October 1, 2012.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to January 1968.

This matter arises before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A 100 percent record was assigned, with a noncompensable rating assigned as of October 1, 2012.

For purposes of clarity, the Board notes that the United States Court of Appeals for Veterans Claims ("Court") has held that not all actions that resemble a reduction are in fact rating reductions.  One such instance is where the VA grants staged ratings, as is the case in the October 2012 rating decision.  See Singleton v. Shinseki, 23 Vet. App. 376, 389 (2010).  Additionally, the assignment of a 100 percent disability evaluation for a finite period of time followed by a lower disability rating based on residuals also does not constitute a reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992).  Given, the issue before the Board has been recharacterized as a claim for an increased rating rather than a reduction in benefits.  

The issue of entitlement to service connection for erectile dysfunction as secondary to prostate cancer has been raised by the record in a December 2012 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran's bladder cancer was removed in March 2012 and there has been no evidence of recurrence since.  His claim for service connection was received in May 2012.

2.  Since October 1, 2012, the Veteran's bladder cancer has not manifested in residual voiding dysfunction or renal dysfunction.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for residuals of the Veteran's service-connected bladder cancer beginning October 1, 2012 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

The Veteran's appeal concerns the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required; therefore, any defect in the notice requirement is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Furthermore, the Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was granted service connection for bladder cancer in an October 2012 rating decision and assigned a disability rating of 100 percent, effective May 22, 2012, and a 0 percent disability evaluation effective October 1, 2012.  The Veteran contends a higher rating is warranted for the period beginning October 1, 2012.

Bladder cancer is rated under 38 C.F.R. § 4.115a , Diagnostic Code 7528, which provides for a 100 percent rating for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineo-plastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local recurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  The cancer was removed in March 2012.

In an April 2012 private treatment note, there was no evidence of bladder cancer upon examination.

At a September 2012 VA examination, the Veteran reported his bladder tumor had been surgically removed with no evidence of cancer at a repeat cystoscopy in August 2012.  Examination revealed no evidence of voiding dysfunction, urethral or bladder calculi, recurrent symptomatic bladder or urethral infections, other bladder or urethral condition, or any related tumors or neoplasms.  The examiner indicated bladder cancer did not affect his ability to work.

In his January 2013 Notice of Disagreement, the Veteran acknowledged his bladder cancer was in remission and stated he was entitled to a compensable rating for his recurrent cystoscopy, which he described as an unpleasant and worrisome procedure.

A December 2012 private treatment note indicated the Veteran's bladder cancer was resected in March 2012 and there was no evidence of a recurrence at the time.

Based on the foregoing review of VA and private treatment records, there is no evidence of a current diagnosis or treatment for bladder cancer residuals, or residual renal or voiding dysfunctions.  In considering the Veteran's lay contentions, the Board notes he has also acknowledged that his bladder cancer is in remission, yet has not presented any argument as to any residual symptoms.  While the Board sympathizes with the Veteran's discomfort with having to undergo recurrent cystoscopies, the VA does not provide compensation for such discomfort.  It is not shown to cause employment or other compensable impairment.

As a preponderance of the evidence is against the assignment of an increased evaluation for residuals of the Veteran's bladder cancer beginning October 1, 2012, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.

Other Considerations
 
Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extraschedular rating may be provided.  Id.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the schedular rating criteria specifically contemplates the extent and severity of the Veteran's bladder cancer to include any residual symptoms in the form of voiding or renal dysfunction.  The Veteran does not contend, and the evidence does not demonstrate the schedular criteria are inadequate to describe the severity and symptoms of his disability or any residuals.  Furthermore, there is no evidence of an exceptional or unusual disability picture, as the Veteran has not alleged a marked interference with employment or frequent periods of hospitalization and such is not shown in the evidence of record.  As such, the Board finds the rating criteria contemplate the severity of the Veteran's disability and referral for extraschedular consideration is not warranted.

Further, the Veteran has not alleged and the record does not demonstrate his service-connected disability affects his employability.  Therefore, the Board concludes that a claim for entitlement to a total disability rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial compensable disability evaluation for bladder cancer, beginning October 1, 2012 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


